DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 4/19/2022. Claims 1-3, 6-9, 11, 13-16, 19, 21-22, 24, 26, 28, and 32-33 are still pending in the present application. This Action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-9, 11, 13, 14, 32, and 33 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Patent Application Publication No. 2020/0029237)

 	Referring to Claim 1, Kim et al. disclose a method of adding a secondary cell group, the method being applied to a terminal device, the method comprising: receiving conditional-addition Secondary Cell Group (SCG) information sent by a master node (pars 99-110, base station transmits SCG information to the UE, also configuration); evaluating, according to the conditional-addition SCG information, whether one or more target cells in an SCG meet a condition corresponding to triggering addition of a target cell, and obtaining a result of the evaluation (pars 111-122, measurement); triggering, according to the result of the evaluation, a process of adding a target cell in the SCG (par 122, add cell), wherein, triggering the process of adding the SCG target cell comprises one or more of following: when the conditional-addition SCG information comprises the configuration information of one or more target cells conditionally added, performing configuration according to configuration information of a SCG target cell that meets the condition corresponding to triggering the addition of the target cell (pars 99 and 100, connectivity based on SCG information); performing downlink synchronization with the SCG target cell that meets the condition corresponding to triggering the addition of the target cell (pars 329 and 495, UE - synchronization); initiating a random access procedure in the SCG target cell that meets the condition corresponding to triggering the addition of the target cell (pars 329 and 340, random access process).
 	Referring to Claim 2 as applied to Claim 1 above, Kim et al. disclose the method, wherein the conditional-addition SCG information comprises one or more of following: identification information of one or more target cells conditionally added; configuration information of one or more target cells conditionally added; one or more conditions corresponding to triggering the addition of a target cell; identification information of one or more conditions corresponding to triggering the addition of the target cell; effective time of one or more conditions corresponding to triggering the addition of the target cell (pars 100-110, configuration/ cell information).  
 	Referring to Claim 3 as applied to Claim 1 above, Kim et al. disclose the method, wherein the condition corresponding to triggering the addition of the target cell comprises one or more of following: a measurement result of the target cell reaching or exceeding a preset threshold; a measurement result of a serving cell reaching or falling below a preset threshold; difference between the measurement result of the target cell and the measurement result of the serving cell reaching or exceeding a preset threshold; the measurement result of the target cell reaching or exceeding a first preset threshold, and the measurement result of the serving cell reaching or falling below a second preset threshold (par 122, measurement, add; Also, pars 103-110).
 	Referring to Claim 6 as applied to Claim 2 above, Kim et al. disclose the method, wherein the conditional-addition SCG information comprises one or more conditions corresponding to triggering the addition of the target cell and effective time of the one or more conditions (pars 99-111, configuration, measurements); evaluating, according to the conditional-addition SCG information, whether one or more target cells in the SCG meet the condition corresponding to triggering the addition of the target cell, and obtaining the result of the evaluation, comprises: for each condition corresponding to triggering the addition of the target cell, starting a timer, wherein a duration of the timer is the effective time of each condition corresponding to triggering the addition of the target cell; before the timer expires, evaluating whether a corresponding target cell meets the condition corresponding to triggering the addition of the target cell, and obtaining the result of the evaluation (pars 111-122, predetermined time, measurements, determined to add).  
 	Referring to Claim 7 as applied to Claim 6 above, Kim et al. disclose the method, wherein in a case of starting at least one timer, the method further comprises at least one of following: when the conditional-addition SCG information comprises identification information of one or more conditions corresponding to triggering the addition of the target cell, and one or more timers of the at least one timer expires, deleting identification information, corresponding to an expired timer, of a condition corresponding to triggering the addition of the target cell (pars 99, 111, 122, and 513 time, add, delete UE context); when the conditional-addition SCG information comprises configuration information of one or more target cells conditionally added, and one or more timers of the at least one timer expires, deleting configuration information, corresponding to an expired timer, of the target cell conditionally added.  
 	Referring to Claim 8 as applied to Claim 1 above, Kim et al. disclose the method, wherein, after receiving the conditional-addition SCG information sent by the master node, the method further comprises: sending configuration confirmation information to the master node, wherein the configuration confirmation information is used by the master node to determine corresponding conditional-addition SCG confirmation information (par 100, confirming message; Also, par 122, transmit result, added cell).  
 	Referring to Claim 9 as applied to Claim 8 above, Kim et al. disclose the method, wherein the configuration confirmation information comprises one or more of following: information of rejecting a SCG conditionally added; information of agreeing a SCG conditionally added (par 122, added cell).  
 	Referring to Claim 11 as applied to Claim 1 above, Kim et al. disclose the method, wherein after obtaining the result of the evaluation, the method further comprises: sending a notification message to the master node, wherein the notification message is used to notify the master node of related information of the SCG added by the terminal device (par 122, transmit result, added cell).  
 	Referring to Claim 13 as applied to Claim 1 above, Kim et al. disclose the method, wherein after triggering the process of adding the SCG target cell, the method further comprises at least one of following: stopping evaluating whether one or more target cells in the SCG meet the condition corresponding to triggering the addition of the target cell; deleting one or more conditions corresponding to triggering the addition of the target cell; deleting unconfigured configuration information of one or more target cells conditionally added (pars 99, 111, 122, and 513 add; Also, delete UE context).  
 	Referring to Claim 14, Kim et al. disclose a method of adding a secondary cell group, the method being applied to a master node, the method comprising: sending conditional-addition SCG information to a terminal device (pars 99-110, base station transmits SCG information to the UE, also configuration); wherein the conditional-addition SCG information is used by the terminal device for evaluating, according to the conditional-addition SCG information, whether one or more target cells in an SCG meet a condition corresponding to triggering addition of a target cell, and obtaining a result of the evaluation (pars 111-122, measurement), and triggering, according to the result of the evaluation, a process of adding a SCG target cell (par 122, add cell), wherein, triggering the process of adding the SCG target cell comprises one or more of following: when the conditional-addition SCG information comprises the configuration information of one or more target cells conditionally added, performing configuration according to configuration information of a SCG target cell that meets the condition corresponding to triggering the addition of the target cell (pars 99 and 100, connectivity based on SCG information); performing downlink synchronization with the SCG target cell that meets the condition corresponding to triggering the addition of the target cell (pars 329 and 495, UE - synchronization); initiating a random access procedure in the SCG target cell that meets the condition corresponding to triggering the addition of the target cell (pars 329 and 340, random access process).
  
	Referring to Claim 32, Kim et al. disclose a terminal device, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein, when the computer program is executed by the processor, the processor implements steps of the method of adding a secondary cell group according claim 1 (par 99, UU).  
 	Referring to Claim 33 Kim et al. disclose a master node, comprising: a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein, when the computer program is executed by the processor, the processor implements steps of the method of adding a secondary cell group according to claim 14 (par 99, base station).  
 			 	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15, 16, 19, 21, 22, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2020/0029237) in view of Fujishiro et al. (U.S. Patent Application Publication No. 2016/0219604)

	Referring to Claim 15 as applied to Claim 14 above, Kim et al. disclose the method (pars 99-110).
However, Kim et al. do not disclose before sending the conditional-addition SCG information to the terminal device, the method further comprises: sending conditional-addition SCG request information to one or more secondary nodes; receiving conditional-addition SCG feedback information sent by the one or more secondary nodes; wherein the conditional-addition SCG feedback information is used by the master node to determine corresponding conditional-addition SCG information.
In the same field of endeavor, Fujishiro et al. discloses before sending the conditional-addition SCG information to the terminal device (Fig. 12 and par 165, reconfiguration/measurement configuration), the method further comprises: sending conditional-addition SCG request information to one or more secondary nodes (Fig. 12 and par 162, request); receiving conditional-addition SCG feedback information sent by the one or more secondary nodes (Fig. 12 and par 164, configuration); wherein the conditional-addition SCG feedback information is used by the master node to determine corresponding conditional-addition SCG information (Fig. 12 and par 165, measurement configuration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate before sending the conditional-addition SCG information to the terminal device, the method further comprises: sending conditional-addition SCG request information to one or more secondary nodes; receiving conditional-addition SCG feedback information sent by the one or more secondary nodes; wherein the conditional-addition SCG feedback information is used by the master node to determine corresponding conditional-addition SCG information, as taught by Fujishiro et al., in the method of Kim et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract)
 	Referring to Claim 16 as applied to Claim 15 above, Kim et al. as modified disclose the method (Kim et al., pars 99-110).
However, Kim et al. as modified do not disclose wherein the conditional-addition SCG request information comprises one or more of following: identification information of one or more target cells conditionally added; one or more conditions corresponding to triggering the addition of the target cell; identification information of one or more conditions corresponding to triggering the addition of the target cell; effective time of one or more conditions corresponding to triggering the addition of the target cell.
In the same field of endeavor, Fujishiro et al. discloses wherein the conditional-addition SCG request information comprises one or more of following: identification information of one or more target cells conditionally added; one or more conditions corresponding to triggering the addition of the target cell; identification information of one or more conditions corresponding to triggering the addition of the target cell; effective time of one or more conditions corresponding to triggering the addition of the target cell (Fig. 12 and par 162, request, cell information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the conditional-addition SCG request information comprises one or more of following: identification information of one or more target cells conditionally added; one or more conditions corresponding to triggering the addition of the target cell; identification information of one or more conditions corresponding to triggering the addition of the target cell; effective time of one or more conditions corresponding to triggering the addition of the target cell, as taught by Fujishiro et al., in the method of Kim et al. and Fujishiro et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract)
	Referring to Claim 19 as applied to Claim 15 above, Kim et al. as modified disclose the method (Kim et al., pars 99-110).
However, Kim et al. as modified do not disclose wherein the conditional-addition SCG feedback information comprises one or more of following: information of rejecting a SCG conditionally added; information of agreeing a SCG conditionally added.
In the same field of endeavor, Fujishiro et al. discloses wherein the conditional-addition SCG feedback information comprises one or more of following: information of rejecting a SCG conditionally added; information of agreeing a SCG conditionally added. (Fig. 12 and par 164, addition).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the conditional-addition SCG feedback information comprises one or more of following: information of rejecting a SCG conditionally added; information of agreeing a SCG conditionally added., as taught by Fujishiro et al., in the method of Kim et al. and Fujishiro et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract).
	Referring to Claim 21 as applied to Claim 15 above, Kim et al. as modified disclose the method, wherein, after sending the conditional-addition SCG information to the terminal device, the method further comprises: receiving configuration confirmation information sent by the terminal device (par 100, confirming message; Also, par 122, transmit result, added cell).
However, Kim et al. as modified do not disclose after the sending, sending conditional-addition SCG confirmation information to the one or more secondary nodes.
In the same field of endeavor, Fujishiro et al. discloses after the sending, sending conditional-addition SCG confirmation information to the one or more secondary nodes (Figs. 12 and 13, pars 162-166, reselection after new measurements, further information sent).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after the sending, sending conditional-addition SCG confirmation information to the one or more secondary nodes, as taught by Fujishiro et al., in the method of Kim et al. and Fujishiro et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract).
	Referring to Claim 22 as applied to Claim 15 above, Kim et al. as modified disclose the method (Kim et al., pars 99-110).
However, Kim et al. as modified do not disclose wherein after receiving conditional-addition SCG feedback information sent by the one or more secondary nodes, the method further comprises: receiving conditional-addition SCG indication information sent by a target secondary node; wherein the conditional-addition SCG indication information is sent by the target secondary node after the target secondary node detects that the terminal device accesses the target cell.
In the same field of endeavor, Fujishiro et al. discloses wherein after receiving conditional-addition SCG feedback information sent by the one or more secondary nodes, the method further comprises: receiving conditional-addition SCG indication information sent by a target secondary node; wherein the conditional-addition SCG indication information is sent by the target secondary node after the target secondary node detects that the terminal device accesses the target cell (Figs. 12 and 13, pars 162-166, reselection after new measurements, information from node).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein after receiving conditional-addition SCG feedback information sent by the one or more secondary nodes, the method further comprises: receiving conditional-addition SCG indication information sent by a target secondary node; wherein the conditional-addition SCG indication information is sent by the target secondary node after the target secondary node detects that the terminal device accesses the target cell, as taught by Fujishiro et al., in the method of Kim et al. and Fujishiro et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract).
 	Referring to Claim 24 as applied to Claim 15 above, Kim et al. as modified disclose the method (Kim et al., pars 99-110).
However, Kim et al. as modified do not disclose wherein after receiving the conditional-addition SCG feedback information sent by one or more secondary nodes, the method further comprises: sending, to other secondary nodes, related information of cancelling a conditional-addition SCG; wherein the related information of cancelling the conditional-addition SCG is used for the other secondary nodes to cancel a resource reserved for the corresponding conditional-addition SCG, the other secondary nodes are secondary nodes other than the target secondary node among the one or more secondary nodes.
In the same field of endeavor, Fujishiro et al. discloses wherein after receiving the conditional-addition SCG feedback information sent by one or more secondary nodes, the method further comprises: sending, to other secondary nodes, related information of cancelling a conditional-addition SCG; wherein the related information of cancelling the conditional-addition SCG is used for the other secondary nodes to cancel a resource reserved for the corresponding conditional-addition SCG, the other secondary nodes are secondary nodes other than the target secondary node among the one or more secondary nodes (Figs. 12 and 13, pars 162-166, reselection after new measurements, another new node, previous node not connected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein after receiving the conditional-addition SCG feedback information sent by one or more secondary nodes, the method further comprises: sending, to other secondary nodes, related information of cancelling a conditional-addition SCG; wherein the related information of cancelling the conditional-addition SCG is used for the other secondary nodes to cancel a resource reserved for the corresponding conditional-addition SCG, the other secondary nodes are secondary nodes other than the target secondary node among the one or more secondary nodes, as taught by Fujishiro et al., in the method of Kim et al. and Fujishiro et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract).
	Referring to Claim 26 as applied to Claim 15 above, Kim et al. as modified disclose the method (Kim et al., pars 99-110).
However, Kim et al. as modified do not disclose wherein after receiving conditional-addition SCG feedback information sent by the one or more secondary nodes, the method further comprises: receiving related information, sent by other secondary nodes, of cancelling a conditional- addition SCG; confirming, according to the related information of cancelling the conditional-addition SCG, that the corresponding conditional-addition SCG is cancelled; wherein the other secondary nodes are secondary nodes other than the target secondary node among the one or more secondary nodes.
In the same field of endeavor, Fujishiro et al. discloses wherein after receiving conditional-addition SCG feedback information sent by the one or more secondary nodes, the method further comprises: receiving related information, sent by other secondary nodes, of cancelling a conditional- addition SCG; confirming, according to the related information of cancelling the conditional-addition SCG, that the corresponding conditional-addition SCG is cancelled; wherein the other secondary nodes are secondary nodes other than the target secondary node among the one or more secondary nodes (Figs. 12 and 13, pars 162-166, reselection after new measurements, another new node, previous node not connected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein after receiving conditional-addition SCG feedback information sent by the one or more secondary nodes, the method further comprises: receiving related information, sent by other secondary nodes, of cancelling a conditional- addition SCG; confirming, according to the related information of cancelling the conditional-addition SCG, that the corresponding conditional-addition SCG is cancelled; wherein the other secondary nodes are secondary nodes other than the target secondary node among the one or more secondary nodes, as taught by Fujishiro et al., in the method of Kim et al. and Fujishiro et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract).
	Referring to Claim 28 as applied to Claim 14 above, Kim et al. as modified disclose the method (Kim et al., pars 99-110).
(Kim et al., pars 99-110).
However, Kim et al. do not disclose wherein, after sending the conditional-addition SCG information to the terminal device, the method further comprises: sending updated configuration information to the terminal device; wherein the updated configuration information is used for the terminal device to cancel the related information of the corresponding conditional-addition SCG.
In the same field of endeavor, Fujishiro et al. discloses wherein, after sending the conditional-addition SCG information to the terminal device, the method further comprises: sending updated configuration information to the terminal device; wherein the updated configuration information is used for the terminal device to cancel the related information of the corresponding conditional-addition SCG (Fig. 12 and par 165, reconfiguration/new configuration).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein, after sending the conditional-addition SCG information to the terminal device, the method further comprises: sending updated configuration information to the terminal device; wherein the updated configuration information is used for the terminal device to cancel the related information of the corresponding conditional-addition SCG, as taught by Fujishiro et al., in the method of Kim et al., for the purpose of implementing communication control and dual connectivity communication (Fujishiro et al., Abstract).
 			Response to Arguments 	
	Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
 	Applicant argues on page 11 of the Remarks that the measurement configuration of Kim et al. is not used to evaluate and add SCG cell. Applicant also argues on page 12 of the Remarks that Kim et al. do not disclose the UE performing the limitations of the independent claims. Examiner respectfully disagrees. In pars 99-122, Kim et al. disclose SCG/ configuration information, which includes information regarding addition and release of S cells and also reporting. The new cell is then added based on the measurements and reporting. Kim et al. further disclose UE performing signaling with cells it is in communication with - based on the configuration information (as in pars 99 and 100) and also performing synchronization (pars 329 and 495) and random access procedure (pars 329 and 340). Kim et al. show in pars 103-110 that the UE performs the evaluating and triggering (determining measurements and then sending measurement report when conditions are met).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642